UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1323




In Re:   DANIEL JOHNSON WILLIS,

                Appellant.




Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:08-mc-00002)


Submitted:   October 21, 2008              Decided:   October 23, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Johnson Willis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel     Johnson     Willis      appeals   the    district       court’s

order denying his motion for leave to file a new civil action.

We   have   reviewed    the    record      and    find   no    reversible       error.

Accordingly, we affirm the order for the reasons stated by the

district     court.      In    re:       Daniel   Willis,      No.    4:08-mc-00002

(E.D.N.C. filed Feb. 7 & entered Feb. 8, 2008).                            We dispense

with oral argument because the facts and legal contentions are

adequately    presented       in   the    materials      before      the    court   and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                           2